—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered June 12, 1997, convicting defendant, after a jury trial, of rape in the first degree (four counts), sodomy in the first degree (four counts) and endangering the welfare of a child, and sentencing him to eight concurrent terms of 6 to 18 years concurrent with a term of 1 year, unanimously affirmed.
The court properly exercised its discretion in precluding defendant from introducing extrinsic evidence of an alleged prior inconsistent statement by the complainant on a subject that was collateral to the issues presented at trial (see, People v Rodriguez, 161 AD2d 255, lv denied 76 NY2d 864). To the extent that defendant is raising a constitutional claim, such claim is unpreserved and we decline to review it in the interest of justice. Concur — Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.